 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppleway Chevrolet, Inc. and Driver Salesmen,Warehousemen, Food Handlers, Clerical and In-dustrial Production; Spokane & Vicinity, Wash-ington & the Five Northern Counties of Idaho,Local #582, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 19-CA-13671October 28, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn May 24, 1982, Administrative Law Judge JayR. Pollack issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and counsel for the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951). In particu-lar, Respondent excepts to the Administrative Law Judge's crediting ofUnion Business Agent DeLauder over Respondent Dealer Tim Pringwith regard to whether Tim Pring told DeLauder on his June 22 visitthat two other salesmen (Arthur and Berry) also had been terminated.Respondent cites M & S Company, Inc., 108 NLRB 1193, 1194 at fn. 3(1954), for the proposition that the Administrative Law Judge erred infailing to articulate his reasons for arriving at this particular credibilityresolution. The Board has held consistently that when "credibility resolu-tions are not based primarily upon demeanor ...the Board itself mayproceed to an independent evaluation of credibility." J N. Ceazan Com-pany, 246 NLRB 637, 638 at fn 6 (1979), and cases cited therein. Whenthe demeanor factor is diminished, the choice between conflicting testi-mony rests not only on demeanor, but also on the weight of the evi-dence, established or admitted facts, inherent probabilities, and reasonableinferences drawn from the record as a whole. El Rancho Market, 235NLRB 468, 470 (1978), enfd. 603 F.2d 223 (9th Cir. 1979). We have ex-amined the record carefully and find no basis under either standard forreversing the Administrative Law Judge's credibility resolution withregard to the DeLauder-Tim Pring conversation. See Garrett RailroadCar & Equipment, Inc., 244 NLRB 842 at fiN. 1 (1979)Respondent also takes exception to the Administrative Law Judge's de-scription that Jack Pring had "turned over operation of the dealership tohis son Tim." The record reveals that, although Tim Pring is not the offi-cial dealer of record, he was named dealer in February 1981 anrd chargedwith the overall operation of the facility. Because the AdministrativeLaw Judge in no way indicated that Jack Pring had abdicated all of hisresponsibilities with respect to Respondent's operation, we find no meritin Respondent's exceptions to the Administrative l.aw Judge's portrayalof Tim Pring's job function.We note that the Administrative Law Judge stated inadvertently thaton June 20 McConahy complimented Arthur on his motorcycle sale. Wecorrect his error by noting that this exchange took place early in themorning on June 22, before Union Business Agent DeLauder informedTim Pring that a majority of the dealership's salesmen had signed author-ization cards. We also note that the Administrative Law Judge erred instating that Tim Pring had asked salesman Thomas Showalter who he265 NLRB No. 25briefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.Although we agree with the Administrative LawJudge's findings that Respondent violated Section8(a)(3) and (1) of the Act in discharging FredArthur, Bill Berry, and Paul Goetz, Jr., we modifyhis analysis of the factors precipitating Goetz' dis-charge.It is undisputed that Respondent overheardGoetz' remark in the June 20 salesmen's meeting,held shortly before his discharge, that Tim Pring,Respondent's highest ranking official charged withdaily management of the dealership, was "just alittle rich son of a bitch and he's never had towork a day in his life." Nevertheless, the Adminis-trative Law Judge concluded that Respondent hadunlawfully determined to discharge Goetz prior tothis disparaging remark. The Administrative LawJudge stated further, however, that he was unableto determine whether the disparity between Re-spondent's treatment of Arthur, Berry, and Goetz(i.e., ordering Arthur and Berry, but not Goetz, toreturn to work after their initial discharge) was be-cause Respondent believed Goetz was the mainunion instigator or was because of his derogatoryremark about Tim Pring. The Administrative LawJudge therefore concluded that Respondent hadfailed to meet its burden of showing that Goetzwould have been discharged even in the absence ofhis union activities.Respondent excepts to the Administrative LawJudge's findings with respect to Goetz and claimsthat the General Counsel prevailed without estab-lishing a prima facie case by a preponderance of theevidence.Goetz' documented union activities prior to hisdischarge included accompanying Arthur andBerry in their delivery of an updated list of thenames and addresses of Respondent's salesmen toUnion Business Agent DeLauder on June 19 andmeeting with other salesmen on the evening ofthought were the "best salesmen" at the dealership. We correct his errorand note that the question actually posed was who he thought were the"better salesmen" at the dealership.2 In his Decision, the Administrative Law Judge discussed the differ-ent approaches used by the United States Courts of Appeals for the Firstand Third Circuits and the Board regarding the proper burden to beplaced onl a respondent in an unlawful discrimination case once the Gen-eral Counsel has established his prima facie case. We adhere to theBoard's view of the proper mode of analysis in these cases; however, tothe extent that the First and 'I'hird Circuits may be viewed as adhering toa different standard as to Respondent's burden, we note that under eitherstandard the evidence plainly preponderates in favor of the GeneralCounsel's contention that the discharges were effectuated to thwart thedischargees' union activities We therefore deny Respondent's request fororal argument regarding the application of Wright Line, a Division ofW'ight Line. Inc., 251 NI RB 1083 (1980), to this case.226 APPLEWAY CHEVROLET, INC.June 19 in a casual setting, at which time theUnion was discussed. According to Nort Hall, Re-spondent's new-car sales manager during the rele-vant period, whose testimony was credited by theAdministrative Law Judge, management had dis-cussed Arthur and Berry on June 19, had conclud-ed that they were the instigators of the union talk,and had decided to find a way to terminate them assoon as possible.3Additionally, Tim Pring inquiredof Arthur on the morning of June 20, after rescind-ing Arthur's and Berry's discharges, but notGoetz', whether Goetz was the one who had con-tacted the Union. In response to Arthur's answerthat he did not know, Tim Pring stated, "I thinkwe've solved our Union problem. We've gotten ridof a troublemaker now so I think everything isgoing to be all right." The Administrative LawJudge found that Tim Pring's reference to "a trou-blemaker" was to Goetz.Thus, even though Respondent offered a legiti-mate reason for the discharge (i.e., Goetz' dispar-agement of Tim Pring), we conclude that the evi-dence in toto preponderates in favor of finding thatRespondent terminated Goetz because of his unionactivities, not because of his disparaging remark.Further undermining Respondent's defense is theevidence of disparate treatment. Salesman NormBacklund made disparaging remarks about JackPring at the same June 20 salesmen's meeting. TimPring overheard these remarks as well, but no dis-ciplinary action was taken against Backlund. Al-though Respondent now attempts to distinguishBacklund's remark from Goetz' as less personal andless offensive, we find that the disparate treatmentafforded Goetz and Backlund lends further cre-dence to our conclusion that the preponderance ofthe evidence establishes that Goetz' discharge wasprecipitated by his union activity.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Appleway Chevrolet, Inc., Spokane, Washington,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Fred Arthur, Bill Berry, and PaulGoetz, Jr., full and immediate reinstatement totheir former positions or, if those positions nolonger exist, to substantially equivalent positions,s We note that the Administrative Law Judge inadvertently identifiedthis date as June 17, rather than June 19.with full seniority, privileges, and benefits, andmake them whole for any losses they may havesuffered because of the discrimination against themin accordance with the provisions set forth in thesection of this Decision entitled 'The Remedy."'2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge or otherwise dis-criminate against employees for supporting orengaging in activities on behalf of DriverSalesmen, Warehousemen, Food Handlers,Clerical and Industrial Production; Spokane &Vicinity, Washington & the Five NorthernCounties of Idaho, Local #582, affiliated withInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization.WE WILL NOT interrogate employees abouttheir union sympathies and activities or theunion sympathies or activities of other employ-ees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Fred Arthur, Bill Berry, andPaul Goetz, Jr., full and immediate reinstate-ment to their former positions or, if those posi-tions no longer exist, to substantially equiva-lent positions, with full seniority, privileges,and benefits, and WE WILL make them wholefor any losses they may have suffered because227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the discrimination against them, plus inter-est.WE WILL expunge from our files any refer-ence to the discharges of Fred Arthur, BillBerry, and Paul Goetz, Jr., in June 1981, andWE WILL notify each of them in writing thatthis has been done and that evidence of theseunlawful discharges will not be used as a basisfor future personnel actions against any ofthem.APPLEWAY CHEVROLET, INC.DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge: Thiscase was heard before me in Spokane, Washington, onMarch 18 and 19, 1982. Pursuant to a charge filedagainst Appleway Chevrolet, Inc. (Respondent), byDriver Salesmen, Warehousemen, Food Handlers, Cleri-cal and Industrial Production; Spokane and Vicinity,Washington & the Five Northern Counties of Idaho,Local #582, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (the Union), on June 25, 1981,1 the Acting Re-gional Director for Region 19 of the National Labor Re-lations Board (the Board) issued a complaint against Re-spondent on August 12, alleging that Respondent com-mitted certain violations of Section 8(a)(l) and (3) of theNational Labor Relations Act, as amended, 29 U.S.C. §151, et seq. (the Act).The IssuesThe principal questions presented for decision are:(1) Whether Respondent violated Section 8(a)(1) of theAct by interrogating employees regarding union mem-bership, activities, and sympathies.(2) Whether Respondent violated Section 8(a)(l) and(3) of the Act by discharging employees Fred Arthur,Bill Berry, and Paul Goetz, Jr., because of their unionactivities.The parties have been afforded full opportunity toappear, to introduce relevant evidence, to examine andcross-examine witnesses, and to file briefs. Upon theentire record, from my observation of the demeanor ofthe witnesses, and having considered the post-hearingbriefs of the General Counsel and Respondent, I makethe following:FINDINGS OF FACT AND CONCLUSIONSI. JURISDICTIONAt all times material herein, Respondent has been aWashington corporation, with an office and principalplace of business located in Spokane, Washington, whereit is engaged in the retail sale and service of new andused automobiles. In the 12 months preceding issuance ofthe complaint, Respondent derived gross revenues inI Unless otherwise stated, all dates refer to calendar year 1981.excess of $500,000 and sold and shipped goods valued inexcess of $50,000 to customers outside the State ofWashington. Accordingly, Respondent admits and I findthat it is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat at all times material herein the Union has been alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionAs discussed above, Respondent is engaged in the op-eration of an automobile dealership. Arthur, Berry, andGoetz were employed by Respondent as salesmen.Arthur first worked for Respondent from January 1978until July 1979 when he left to go into another business.Arthur was rehired by Respondent in November 1980and worked there until his discharge in June 1981. Berryfirst worked for Respondent from January 1978' untilAugust 1979 when he left for another job. Berry was re-hired in August 1980. Goetz first worked for Respondentfrom July 1978 until he quit in September 1979 to starthis own business. Goetz was rehired by Respondent inSeptember 1980.Respondent's president and chief executive officer isJack Pring. J. Pring is involved in various other business-es and has turned over operation of the dealership to hisson Tim. Next in the chain of command is GeorgeMcConahy, Respondent's general manager. Respondentoperated a new-car division and a used-car division inseparate buildings. The sales force consisted of between17 and 19 salesmen who sold both new and used cars.During the time material herein, Nort Hall was new-carsales manager. In April, Max Landes became used-carsales manager. In August, Landes became new-car salesmanager replacing Hall. Thereafter, Hall left for employ-ment at another dealership.B. The DischargesRespondent's salesmen first began discussing unioniza-tion in February. In late February, Arthur contactedJohn DeLauder, a business agent with the Union. OnMarch 5, DeLauder, using a list of names and addressesprovided by Arthur, mailed a letter to all of Respond-ent's salesmen inviting them to attend a meeting onMarch 10 at the Union's office in Spokane, Washington.On March 9, at a regularly scheduled sales meeting, T.Pring told the employees that he was aware of theUnion's letter and that the employees were "thinkingabout getting a union in here."2T. Pring asked the em-2 The factual findings herein are based on the record as a whole andmy observation of the witnesses. I have credited the testimony of Arthur,Berry, and Goetz, all of whom testified in a candid and straightforwardmanner. McConahy, on the other hand, testified in self-serving and eva-Continued228 APPLEWAY CHEVROLET, INC.ployees to give him a "chance" and think about whatthey were doing. The next morning T. Pring held an-other meeting with the salesmen. T. Pring asked the em-ployees to give him a chance to make the dealership abetter place to work. T. Pring further asked that thesalesmen not go to the union meeting scheduled for thatevening. The employees asked T. Pring to leave theroom. In T. Pring's absence, the employees voted unani-mously not to attend the union meeting. T. Pring wascalled back into the meeting and told that the employeeswould give him a chance and that they would not attendthe union meeting. T. Pring thanked the employees andsaid that, if he did not improve conditions at the dealer-ship, the employees could always get the Union back.However, in May and June, the employees againbegan discussing unionization. In June, Arthur again con-tacted DeLauder. On the afternoon of June 19, Arthurdelivered to DeLauder an updated list of the names andaddresses of Respondent's salesmen. Berry and Goetz ac-companied Arthur on this visit. DeLauder gave the em-ployees some union authorization cards. Each of thethree employees filled out a card and gave it to De-Lauder. That same day, DeLauder mailed letters to eachof Respondent's salesmen inviting them to a meeting onJune 23.On the evening of June 19, Arthur, Berry, Goetz, andthree other salesmen, Lloyd Drake, Norm Backlund, andDan O'Brien, got together for some beer and pizza. Al-though this get-together was not a union meeting, theUnion was casually mentioned. On the morning of June20, Respondent's salesmen held a meeting to discuss cov-erage of the sales showroom floor. The employees dis-cussed ways of "policing themselves" so that salesmenwould take customers on rotation and that the show-room would be taken care of to the satisfaction of man-agement. During a discussion of the possibility that man-agement might hire more salesmen and thereby causecommissions to be spread thinner, Goetz said, "Tim can'tunderstand what it's like. He's just a little rich son of abitch and he's never had to work a day in his life." Un-beknownst to the salesmen, T. Pring was. about to enterthe room in order to bring the salesmen back to theirduty stations. T. Pring entered the room and asked whatwas going on. T. Pring was told that the salesmen weretalking about policing themselves and straightening outproblems of coverage of the showroom floor. T. Pringsaid he heard Goetz call him a "rich little son of a bitch"and heard Norm Backlund say that Jack Pring had ahard time deciding where he was going on vacation, notwhether or not he could pay his bills. Pring then saidthat the employees just "wanted to bitch and complainand talk about the Union instead of getting out anddoing [their] work."sive manner-so much so that I do not credit McConahy in any instanceexcept where his testimony is consistent with other credible evidence.The credibility resolutions herein have been derived from a review ofthe entire testimonial record and exhibits, with due regard for the logicof probability, the demeanor of the witnesses, and the teachings ofN.LR.B. v. Walton Manufacturing Co. et al., 369 U.S. 404, 408 (1962). Asto those witnesses testifying in contradiction to the findings herein, theirtestimony has been discredited, either as having been in conflict withcredited documentary or testimonial evidence or because it was in and ofitself incredible and unworthy of belief.Shortly after this meeting, Dan O'Brien went to talk toT. Pring and asked him not to take Goetz' comment per-sonally. T. Pring asked O'Brien what the meeting wasabout. O'Brien said the meeting was called so that thesalesmen could police themselves and straighten out cov-erage of the showroom before management took adverseaction. T. Pring then asked, "How about the union meet-ing last night?" O'Brien answered that there had been nomeeting the night before.Shortly after the meeting, Tom Showalter, a salesman,went to talk to T. Pring about Goetz' comment.Showalter tried to calm T. Pring down and told T. Pringthat Goetz did not mean what he said. T. Pring asked ifShowalter had heard anymore talk about the Union.Showalter said, "Yes, there was talk about union at thedealership." T. Pring asked who was involved butShowalter said he would not mention any names. T.Pring said that he had made a "decision," that Showalterwas not included in the decision, and that the decisionwas easier because Showalter was not included. T. Pringthen asked who Showalter thought were the best sales-men at the dealership. Showalter named Goetz, Arthur,Berry, Lloyd Drake, and Norm Backlund.Goetz was terminated shortly after these conversa-tions. Goetz testified that McConahy, and Nort Hall,new-car sales manager, asked him to come into McCon-ahy's office. McConahy said, "I've been looking overyour record ...and we need more production. We aremaking some changes and ...I'm going to terminateyou. We're going to have to let you go." McConahytold Goetz that he was being terminated for low produc-tion.That same morning, Hall told Arthur to go seeMcConahy. McConahy, in Hall's presence, told Arthurthat Respondent needed more sales from its salesmen andthat Respondent would have to let some people go.McConahy said, "So we're going to let you go for lackof productivity." Arthur said, "Okay" and McConahytold Arthur to turn in his dealer license plates and carkeys.McConahy and Hall then went to terminate Berry.McConahy told Berry that Respondent had decided tomake changes and was looking for more aggressive andyounger salesmen. Berry interrupted and asked whetherhe was being fired. McConahy answered yes and Berryasked, "For what reason?" McConahy answered, "Non-production." Berry became argumentative and asked forthe real reason for the discharge. At that time, Arthurwas walking by the office and McConahy called Arthurinto the room. Berry said that he could not be fired forlack of productivity because he was a good salesman andMcConahy knew that. Berry demanded the real reasonfor his discharge. McConahy said, "Well, we've alwayslooked at you guys as being good substantial salesmenbut you're complaining, you're bitching and moaningabout everything. Just like this meeting this morning."Berry said, "We didn't call this meeting this morning."McConahy asked who called the meeting. Berry andArthur said that Dan O'Brien and Ren Hager had calledthe meeting. McConahy then said, "Maybe we got thingsmixed up here." McConahy asked Arthur, "What about229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union meeting at your house last night?" Arthur saidthere was no union meeting and that several of the sales-men had simply gone out together for pizza. McConahysaid, "Maybe we made a mistake. We've got the wrongpeople if these guys didn't do this." McConahy then toldthe two salesmen to forget the whole thing and go backto work. McConahy asked for a commitment that thesalesmen would work harder. Arthur answered that healready was working 12 hours a day. McConahy agreedthat the employees were committed and sent them backto work. Arthur retrieved his dealer plates.A couple of hours later, T. Pring called Arthur into anoffice. There, T. Pring and McConahy said they wantedto talk to Arthur. Arthur asked if he were going to befired. T. Pring said no, that he only wanted to askArthur some questions. T. Pring asked how Arthur feltabout the dealership. Arthur answered that he liked thedealership, otherwise he would not be working there. T.Pring asked how Arthur felt about the management.Arthur answered that he had no problems with manage-ment, except Nort Hall. Arthur said that Hall frequentlycursed him and called him names. T. Pring asked howArthur felt about the Union. Arthur said he thought theUnion would "never go through." T. Pring asked howArthur had felt about the Union 2 months before. Arthuranswered that at that time he was for the Union. T.Pring asked if Arthur knew who contacted the Unionand Arthur answered that he did not. T. Pring asked ifGoetz had contacted the Union and Arthur said he didnot know. T. Pring then told McConahy, "I think we'vesolved our Union problem. We've gotten rid of a trou-blemaker now so I think everything is going to be allright." T. Pring told Arthur to go back to work. Hallwalked by and T. Pring asked Arthur to report what hehad previously said about Hall. At T. Pring's urging,Arthur told Hall, "Nort, you cuss me too much." Hallsaid that he did not realize he was doing it, but, if hewas, he would stop. Hall walked away and T. Pringasked Arthur, "Is that all?" Arthur answered, "Youknow I think it's very chicken shit, the way we werefired this morning and I really don't understand it theway you would just walk in, as hard as we work foryou, and just could say you're letting us go for lack ofproductivity. You know we're good salesmen." T. Pringexplained by saying, "If you've got a Black person work-ing for you and you want to get rid of him, you can't goout and tell that guy hey, you're Black and I want to getrid of you. So you go in and tell him it's lack of produc-tion." Arthur then told T. Pring that Goetz did notreally mean what he said that morning. T. Pring saidthat he was going to let things (Goetz' discharge) standand that Arthur had no complaint since he was stillworking. As he was leaving, Arthur asked T. Pring if hehad lost his seniority for vacation purposes. T. Pringlaughed and said no.3Arthur remained at work on June 20 and sold a motor-cycle. The next day, Sunday, June 21, Arthur, Berry,Goetz, and O'Brien solicited union authorization cards3 The above account of this conversation is based on the credited testi-mony of Arthur which T. Pring did not effectively deny. T. Pring ad-mitted making the statement with regard to the discharge of Blacks.McConahy's denials illustrate his lack of candor and are not credited.from employees at the employees' homes. The signed au-thorization cards were delivered to DeLauder later thatevening.On Monday, June 22, DeLauder and Dick Solbert, abusiness representative for the Union, went to see T.Pring. DeLauder introduced himself and told T. Pringthat the Union had signed authorization cards and thatRespondent would be receiving information from theBoard including a notice for posting. DeLauder told T.Pring that Respondent should make no changes inwages, hours, and conditions of employment for thesalesmen. DeLauder asked T. Pring to give considerationto taking Goetz back as a salesman. T. Pring asked ifDeLauder were fmished and DeLauder answered yes.They shook hands and the union officials left.4Approximately 11 that same morning, McConahyasked to speak with Arthur. McConahy said, "Fred, I'vethought about this all weekend and I think we're goingto have to go ahead and let you go for lack of produc-tivity." Earlier that morning, McConahy had congratu-lated Arthur on Arthur's sale of a motorcycle on Satur-day, June 20.About 10:30 am., McConahy told Berry that Berrywas being terminated for "non-production." Berry toldMcConahy that he thought it was a "chicken shit thing"to do. Berry asked O'Brien to come into the office.Berry then asked McConahy to repeat the reason for thetermination. McConahy said, "We're firing Bill becauseof non-production."C. Respondent's DefenseRespondent does not contend that the salesmen wereterminated because of lack of production.sRather, Re-spondent contends that the three employees were dis-charged because the sales force lacked the necessaryspirit of cooperation. Respondent contends that "man-agement didn't seem to be able to ever do anything rightwith these particular fellows."It is Respondent's position that Jack Pring made thedecision to terminate the three employees. Tim Pring tes-tified that, on the morning of June 20, he went to get thesalesmen from their meeting to go back to work. Beforeentering the room, T. Pring heard Goetz refer to him asa "rich kid son of a bitch." T. Pring remained outside'T. Pring testified that he told DeLauder that two other salesmen hadalready been terminated. DeLauder denied being given such informationby T. Pring. I credit DeLauder's testimony over that of T. Pring.' Respondent's sales records reveal that the three salesmen were notRespondent's lowest producers. Goetz did rank last in sales among thesalesmen for June. However, he only worked until June 20. Goetz rankedIlIth in May and 2d in April of Respondent's 17 salesmen.Respondent's internal personnel records indicate that all three employ-ees were terminated for lack of production. With regard to Goetz,McConahy noted, "terminated for lack of production, sold 2 units in 20days of June." With regard to Berry, McConahy listed the date of termi-nation as June 22 and the reason for termination as "lack of production,sold 5 vehicles in May--only I new." Arthur's date of termination wasJune 22 and the reason for termination was "lack of production, sold 5vehicles in May-only I new." Notwithstanding that Berry and Arthurwere terminated on June 22, they ranked 6th and 11th, respectively, insales among Respondent's 17 salesmen for the month of June.In Respondent's report to the State of Washington Employment Secu-rity Department, on July 15, McConahy gave as the reason for Goetz'discharge, "poor production-lack of sales."230 APPLEWAY CHEVROLET, INC.the meeting room and listened to the employees. T.Pring heard Backlund say that the only thing Jack Pringhad to worry about was where he was going to spendhis next vacation. When T. Pring first walked into themeeting he attempted to act as if he had not heard any-thing. T. Pring asked what was going on and the sales-men answered that they were discussing policing them-selves and coverage of the sales floor. T. Pring asked ifthey had any problems about management. Finally, T.Pring told Goetz that he heard Goetz call him a "richkid son of a bitch." T. Pring directed comments to Back-lund and Berry as well. Thereafter, the salesmen left theroom and the meeting broke up.After the meeting, O'Brien and then Showalter eachtalked to T. Pring and attempted to calm T. Pring down.T. Pring did not effectively deny O'Brien's account oftheir conversation. Nor did T. Pring deny Showalter'saccount of their conversation. T. Pring testified that hedid not recall asking Showalter who supported theUnion but that he may have asked that question. Then T.Pring proceeded to testify that Showalter answered thathe (Showalter) would not give T. Pring any names. Ac-cording to T. Pring, he had already decided to fireGoetz, Arthur, and Berry.After speaking with O'Brien and Showalter, T. Pringwent to see McConahy. T. Pring told McConahy whatGoetz had said about T. Pring and that Goetz, Arthur,and Berry were the three complainers. T. Pring toldMcConahy that he thought the three salesmen should beterminated. According to T. Pring, McConahy said itwould be done. T. Pring then spoke to his father, JackPring. According to T. Pring, J. Pring said to go aheadand fire the three salesmen.T. Pring did not effectively deny Arthur's version oftheir conversation late that afternoon. Rather than denythat he questioned Arthur about the Union, T. Pringsimply stated that he did not recall doing so. T. Pringadmitted that he told Arthur that, if an employer wantedto fire a Black, it could do so by saying that the employ-ee was being fired for low productivity. T. Pring ex-plained that during discussions with his attorney inMarch,6he was told that, if an employee were fired forlow productivity, it would cause the employee less trou-ble in finding another job than if the real reason werestated.As stated earlier, I do not credit McConahy's testimo-ny. His testimony is set forth below only for the purposeof showing Respondent's defense. McConahy testifiedthat on June 19, upon learning that the salesmen weregoing to have a meeting, he decided to terminate Goetz,Arthur, and Berry. According to McConahy he dis-cussed this decision with Max Landes, the used-car salesmanager.7Thereafter, McConahy learned that T. Pringagreed to let the employees have a meeting to policethemselves and initiate a system for better coverage ofthe sales floor.T. Pring testified that, in March, he discussed with Gary Lofland,Respondent's attorney, matters concerning union organizing. Accordingto T. Pring and McConahy, Lofland told them to give terminated em-ployees "low productivity" as the reason for discharge.I Landes did not recall any such discussion.After the salesmen's meeting of June 20, T. Pring toldMcConahy that Goetz had called him a "rich kid son ofa bitch." McConahy said that Goetz should be fired im-mediately. McConahy called in Goetz and told Goetzthat he was fired for low productivity. According toMcConahy, he did not want to get into "a name-callingpersonality conflict," therefore, McConahy made nomention of Goetz' name-calling of T. Pring. Accordingto McConahy, based on conversations with Respondent'sattorney, low productivity would be used as the reasonfor discharge so that terminated employees would not beharmed in seeking employment.McConahy later called Jack Pring and said that he hadwanted to terminate Berry and Arthur. According toMcConahy, Jack agreed to these changes. Thereafter,Jack called back and spoke to Tim. McConahy then pro-ceeded to terminate Arthur and Berry. According toMcConahy he told Arthur and Berry that they couldcome back in on Monday. McConahy told Arthur andBerry that he would review their discharges over theweekend, but, at that point, Respondent would stick tothe decision to discharge them. McConahy testifiedBerry and Arthur were supposed to come in on Monday,because they may have had some deals in the mill. Ac-cording to McConahy, Arthur had the motorcycle cus-tomer coming in that afternoon.sAccording to McCon-ahy, Arthur and Berry could report to work Monday,and if he did not change his mind they would be termi-nated, but, if he changed his mind, they would sit downand talk about it.Jack Pring testified that on June 20, 1981, he was inLewiston, Idaho. McConahy called Jack and said thatthere was a problem at the dealership. When asked whatthe problem was, J. Pring testified, "Management didn'tseem to be able to ever do anything right with these par-ticular fellows." J. Pring told McConahy to "get it overwith." Shortly thereafter, J. Pring called the dealershipand spoke to Tim. Tim told Jack what he had overheardGoetz call him at the salesmen's meeting. According toJack, he told Tim that he wanted "this thing wound uptoday." According to Jack, he returned to the dealershipjust in time to hear McConahy tell Arthur and Berrythat McConahy would review the discharges again thefollowing Monday. Jack Pring waited for McConahyand then met with Tim and McConahy. Jack told Timand McConahy to stick with their decision to fire Berryand Arthur. J. Pring gave the name-calling of his sonand "nit-picking" as the reasons for the terminations. J.Pring first testified that the three employees were caus-ing a lack of productivity in the other salesmen. Then J.Pring shifted his defense and testified that the sales of thethree were not satisfactory. J. Pring did not explain whysalesmen with lesser sales were retained.Nort Hall, new-car sales manager from April 1974until August 1981, was called as a witness by the Gener-al Counsel. Hall testified that McConahy showed him acopy of DeLauder's letter scheduling a union meetingfor March 10. According to Hall, McConahy informed8 In actuality, Arthur and McConahy did not know that the customerfor the motorcycle was coming in, until some time after Arthur was toldto continue working.231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe management team that he would have an observerinform management as to the identity of those attendingthe union meeting. Thereafter, McConahy told Hall thatnone of Respondent's employees attended the scheduledmeeting.Hall testified that talk of the union resurfaced in Mayor June. He said that management had discussed Goetz,Berry, and Arthur and one or two others as the employ-ees behind the union talk. Hall testified that, on June 17,the management discussed the upcoming meeting of thesalesmen. It was mentioned that the meeting might havesome connection to the Union. Goetz, Berry, and Arthurwere mentioned as creating the "problem" and that Re-spondent would have to find a way to terminate thethree men, as soon as possible. When questioned as towhat he meant by the "problem," Hall answered that"there was no doubt as to what the problem was ...outside activities." Hall explained that outside activitiesreferred to union activities. Hall corroborated the testi-mony of Berry and Arthur that their terminations werecanceled on June 20. Although Respondent attempted toimpeach Hall as biased against it, I credit Hall's testimo-ny. First, Hall appeared much more credible thanMcConahy. Further, Hall's testimony was consistentwith the credible testimony of Arthur and Berry wherethey testified to the same events. Hall did not appear tobe hostile to Respondent while testifying. Finally, Re-spondent points to the deterioration of relations betweenRespondent's dealership and Hall's current employer, asevidence of Hall's bias. However, such deterioration maybe attributed to other factors, including a change in theownership of Hall's present employer.D. Conclusions Regarding 8(a)(1) IssuesAs found earlier, on June 20, McConahy askedArthur, "What about the union meeting at your houselast night?" When Arthur denied having a union meet-ing, McConhay said that maybe he made a mistake.McConahy then decided to rescind the terminations ofArthur and Berry.On June 20, T. Pring questioned employee DanO'Brien, "How about the union meeting last night?"Shortly thereafter, T. Pring asked Tom Showalter ifShowalter had heard any more about the Union. T.Pring then asked who was involved but Showalterwould not supply any names. After Arthur's dischargewas canceled, T. Pring asked how Arthur felt about theUnion. Then T. Pring asked who contacted the Union.After receiving no further information from Arthur, T.Pring said that the union problem was solved by gettingrid of a troublemaker. Under all of the circumstances,the questioning of employees by McConahy and T.Pring creates the impression that Respondent sought in-formation upon which to base actions against individualemployees. See N.L.R.B. v. Los Angeles New Hospital,640 F.2d 1017, 1020 (9th Cir. 1981). Accordingly, I findthat by this conduct Respondent violated Section 8(a)(l)of the Act.E. Conclusions Regarding the DischargesThe critical issue herein is Respondent's motive fordischarging Goetz, Arthur, and Berry. In such cases theGeneral Counsel must make a prima facie showing suffi-cient to support the inference that protected conduct wasa "motivating factor" in the employer's decision. Uponsuch a showing, the burden shifts to the employer toprove that the same action would have taken place evenin the absence of the protected conduct. Wright Line, aDivision of Wright Line, Inc., 251 NLRB 1083 (1980).9I find that' the General Counsel has established a primafacie showing that all three salesmen were discharged fortheir union activities. Respondent does not contend, nordoes the record support a finding, that the employeeswere discharged for lack of production. Respondent's pa-tently false reason for the discharges supports an infer-ence that it had an unlawful motive for the discharges.See, e.g., Bacchus Wine Cooperative, Inc., 251 NLRB1552, 1556 (1981); Keller Manufacturing Co., Inc., 237NLRB 712, 713 (1978). See also Shattuck Denn MiningCorp. v. N.L.R.B., 362 F.2d 466, 470 (9th Cir. 1966). AsT. Pring stated to Arthur, Respondent used lack of pro-ductivity as the reason for a discriminatory discharge be-cause the real reason could not be stated. I do not creditRespondent's self-serving statement that its intent was toprevent further harm to the employees' ability to obtainother employment. Respondent, by McConahy, put thefalse reasons with details from its sales records on itsown internal personnel forms.'° Such action would notbe necessary to aid the employees' search for work.Rather, Respondent could give "low productivity" or noreason to prospective employers. Prospective employerswould have no access to Respondent's internal records,containing either false or accurate reasons for personnelactions.The timing of the discharges buttresses the conclusionthat Respondent was motivated by the recent union ac-tivities among its employees. I am not persuaded by Re-spondent's contention it thought that union activities hadterminated after T. Pring's "give me a chance" speech ofMarch 10. On June 20, T. Pring questioned employees9 In enforcing the Board's Wright Line decision, the United StatesCourt of Appeals for the First Circuit (662 F.2d 899 (1981)) stated thatthe burden on the employer is the "burden of production," which re-quires the employer to come forward with credible evidence to rebut ormeet the General Counsel's prima facie case, rather than the "burden ofpersuasion." The Board's view has been accepted by two circuit courts:N.LR.B. v. Nevis Industries, Inc., 647 F.2d 905 (9th Cir. 1981); N.LR.B.v. Fixtures Manufacturing Corporation, 669 F.2d 547 (8th Cir. 1982). TheThird Circuit has adopted the First Circuit's view. See Behring Interna-tional v. N.L.R.B., 675 F.2d 83 (3d Cir. 1982). However, it is well settledthat it is the duty of an administrative law judge "to apply establishedBoard precedent which the Supreme Court has not reversed." Los Ange-les New Hospital, 244 NLRB 960, 962, fn. 4 (1979), citing Iowa BeefPack-ers, Inc., 144 NLRB 615, 616 (1965).'O On July 15, after the filing of the instant charge, McConahy gavethe State Department of Employment Security the false reason forGoetz' termination. I note that under the laws of the State of Washington(RCW 50 36.030), Respondent or McConahy would have been guilty of amisdemeanor if McConahy had given the state agency a cause for termi-nation contrary to that given Goetz. Under the circumstances of the Fed-eral and state laws, it seems unlikely that Respondent's attorney, experi-enced in labor and employment matters, counseled McConahy to givefalse reasons for discharges.232 APPLEWAY CHEVROLET, INC.about a perceived union meeting the previous night. T.Pring told Arthur that he thought he had solved theunion problem by getting rid of a troublemaker (Goetz).Further, Hall testified that, on June 19, it was decided toterminate Goetz, Arthur, and Berry because their outsideactivities, i.e., union activities, were a disruptive force.Finally, after the discharges of Berry and Arthur wererescinded, both employees were immediately dischargedafter DeLauder told T. Pring that the Union representedRespondent's sales personnel.I find no merit in Respondent's contention that unionanimus has not been shown. As can be readily seen,McConahy decided to terminate the employees becausetheir union activities were deemed to be disruptive. Fur-ther, Respondent unlawfully interrogated employeesabout union meetings and the identity of the employeeleaders. T. Pring admitted to Arthur that Respondent at-tempted to solve its union problem by getting rid of thetroublemaker. Such conduct provides more than a suffi-cient basis for finding that the discharges were intendedto discourage membership in or activities on behalf ofthe Union. Thus, the burden shifts to Respondent toprove that the discharges would have taken place in theabsence of the employees' union activities.Respondent contends that Jack Pring decided to termi-nate the employees because of their poor attitudes. Icannot give credence to such an argument. McConahyhad determined to discharge Arthur, Berry, and Goetzon June 19, because of their outside union activities.When Arthur and Berry denied having a union meeting,McConahy said maybe he had made a mistake andagreed to cancel their discharges. Thus, on June 20, theattitudes of Berry and Arthur were acceptable. On themorning of June 20, McConahy complimented Arthur onthe sale of a motorcycle. However, after the unionagents told T. Pring of the employees' interest, Berryand Arthur were again terminated for a false reason. Insum, I find that Respondent has not rebutted the primafacie case, and, therefore, that Respondent violated Sec-tion 8(a)(3) of the Act in discharging Arthur and Berry.The case with respect to Goetz is more difficult.The question remains as to whether Goetz would havebeen terminated in the absence of his union activities be-cause of his "rich kid son of a bitch" remark. Prior tothe utterance of that remark, McConahy had unlawfullydetermined to discharge Goetz. Further, McConahy didnot mention the remark in discharging Goetz or in re-porting the discharge to the state agency. AlthoughNorm Backlund had made a derogatory statementagainst J. Pring, Backlund was not discharged or other-wise disciplined. Thus, even though Respondent dealtmore decisively with Goetz than with Arthur and Berry,I am unable to determine whether the disparity is ex-plained by Goetz' perceived leadership in the union ac-tivities or by Goetz' remark about T. Pring. According-ly, I find that Respondent has not met its burden ofshowing that Goetz would have been discharged even inthe absence of his union activities. Therefore, I find thatRespondent violated Section 8(a)(3) of the Act in dis-charging Goetz.CONCLUSIONS OF LAWI. Respondent Appleway Chevrolet, Inc., is an em-ployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.2. The Union, Driver Salesmen, Warehousemen, FoodHandlers, Clerical and Industrial Production; Spokaneand Vicinity, Washington & the Five Northern Countiesof Idaho, Local #582, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent violated Section 8(aX3) and (1) of theAct by unlawfully discharging employees Paul Goetz,Jr., Fred Arthur, and Bill Berry in order to discouragemembership in or activities on behalf of the Union.4. Respondent violated Section 8(aX)) of the Act bycoercively interrogating employees about their union ac-tivities and the union activities of other employees.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction to effectuate the policies of the Act.Respondent shall be required to offer Fred Arthur,Bill Berry, and Paul Goetz, Jr., reinstatement to theirformer jobs, without prejudice to their seniority or otherrights and privileges and to make them whole for anylosses they may have suffered as a result of the discrimi-nation against them in the manner set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestcomputed in the manner set forth in Florida Steel Corpo-ration, 231 NLRB 651 (1977). See, generally, Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER "The Respondent, Appleway Chevrolet, Inc., Spokane,Washington, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees for supporting or engaging in activities onbehalf of Driver Salesmen, Warehousemen, Food Han-dlers, Clerical and Industrial Production; Spokane andVicinity, Washington & the Five Northern Counties ofIdaho, Local #582, affiliated with International Brother-" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization.(b) Interrogating employees about their union sympa-thies and activities or the union sympathies or activitiesof other employees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Fred Arthur, Bill Berry, and Paul Goetz, Jr.,full and immediate reinstatement to their former positionswith full seniority, privileges, and benefits and makethem whole for any losses they may have suffered be-cause of the discrimination against them, in accordancewith the provisions set forth in the section of this Deci-sion entitled "The Remedy."(b) Expunge from its files any reference to the dis-charges of Arthur, Berry, and Goetz in June 1981, andnotify each of them in writing that this has been doneand that evidence of these unlawful discharges will notbe used as a basis for future personnel actions against anyof them.(c) Post at its Spokane, Washington, facility copies ofthe attached notice marked "Appendix."12Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueand the right of reinstatement under the terms of thisOrder.(e) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."234